         Case 1:19-cv-01593-JEB Document 40 Filed 11/24/19 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
 HEREDIA MONS, et al.,                         )
                                               )
         Plaintiffs,                           )
                                              )           Civ. A. No. 19-1593 (JEB)
 v.                                           )
                                              )
 KEVIN A. MCALEENAN, et al.,                  )
                                              )
         Defendants.                          )


                            STIPULATED PROTECTIVE ORDER

       Plaintiffs and Defendants (collectively, the “Parties”) in the above-captioned action

(“Litigation” or “Action”), recognize that information about putative or confirmed class members

exchanged by the Parties in the Litigation for the purpose of facilitating compliance with the

Court’s preliminary injunction, including with respect to the filing of the reports referenced in the

Court’s order dated October 7, 2019, may include private information related to individuals in the

custody and care of the United States and that such materials may reasonably be protected from

disclosure to the public or to one or more of the Parties under Rule 26(c) of the Federal Rules of

Civil Procedure. The Parties desire to enter into this stipulation to facilitate the exchange of

documents and information while protecting against the unauthorized disclosure of confidential

documents and information.

       Accordingly, the parties stipulate, and it is hereby ORDERED:

       1.      Counsel for Defendants is hereby authorized, pursuant to 5 U.S.C. § 552a(b)(11)

and consistent with 28 C.F.R. § 16.23, to release information otherwise protected from disclosure

to counsel for Plaintiffs for purposes of facilitating compliance with the Court’s preliminary

injunction as set forth below. No person subject to this Protective Order may disclose, in public
         Case 1:19-cv-01593-JEB Document 40 Filed 11/24/19 Page 2 of 10



or private, any material designated as “PROTECED” hereunder, except as provided for in this

Protective Order or as further ordered by the Court

       2.      Counsel for Defendant may designate as “PROTECTED” hereunder the reports

filed in accordance with the Court’s order dated October 7, 2019, and counsel for the parties may

designate other information as “PROTECTED” that may be exchanged between the parties in

connection with this litigation (“Protected Material”), including:

               a.      Information, documents or tangible things protected by the Privacy Act, 5

       U.S.C. § 552a, et seq., or information that would be covered by the Privacy Act if the

       subject of the information had been a U.S. citizen or a person lawfully admitted for

       permanent residence.

               b.      Personally Identifying Information (“PII”), including but not limited to the

       names, telephone numbers, and email addresses of federal employees; Protected Health

       Information (“PHI”); and any information that is protected or restricted from disclosure by

       statute or regulation.

               c.     All other protected documents, information or tangible things not identified

       above that the parties agree in writing or the Court orders qualify for protection under

       Federal Rule of Civil Procedure 26(c).

               d.      Defendants do not waive their right to assert other or further privileges over

       the information.
         Case 1:19-cv-01593-JEB Document 40 Filed 11/24/19 Page 3 of 10



       3.      In designating Protected Material, the producing party so designating it shall

identify the protected information with specificity in writing or by placing a “PROTECTED” label

or stamp on a document or group of documents. Either party may, at any time, object to the

designation of information as protected. In the event of any such objection, the designating party

agrees to confer with the objecting party as promptly as practicable to attempt to resolve the

objection informally. Should the designating and objecting parties be unable to resolve the

objection informally, the objecting party may submit such dispute to the Court for resolution.

Until the Court resolves the dispute, the information shall be treated as PROTECTED.

       4.      Only the following persons shall have access to or retain material designated as

Protected Material pursuant to this Order:

            a. The Court and its official personnel;

            b. Counsel for any Party and any of Defendants’ personnel with whom Counsel for

               Defendants determines it is appropriate to share such information for the purpose

               of this litigation. For the purposes of this Protective Order, “Counsel” means the

               attorneys representing the Parties for this Action, including paralegals, office

               clerks, secretaries, law student interns, and other support staff assisting those

               attorneys, working on the Action;

            c. For Protected Material relating to an individual member of the class, to the

               individual class member and counsel who represent individual class members, or

               any prospective counsel for a class member. The individual class member and

               counsel shall only be provided Protected material relating to the individual class

               member or class members whom they represent or may represent, and the

               individual may not be provided any information pertaining to other class members.
         Case 1:19-cv-01593-JEB Document 40 Filed 11/24/19 Page 4 of 10



            d. Outside experts, consultants retained by the receiving party’s counsel to assist in

               this Litigation (and the experts’ or consultants’ staff whose duties and

               responsibilities require access to such materials);

            e. Court reporters and translators;

            f. Outside litigation support personnel retained by Counsel to assist in the preparation

               and/or litigation of the Action, including contract attorneys or outside copying

               service vendors or electronic document management vendors;

            g. Any person not otherwise covered by subparagraph (a), (b), (c), or (d) who was

               involved in the preparation of such material or who received or reviewed such

               material for purposes other than this Action or who has been alleged to have

               received or reviewed such material for purposes other than this Action;

            h. Witnesses at deposition not otherwise covered by subparagraphs (a), (b), (c) or (d);

            i. Persons whom the producing party agrees in writing or on the record at a deposition

               may be shown Protected material.

       5.      It shall be the responsibility of each party to bring this order to the attention of their

respective outside consultants and experts to whom they disclose Protected Material, and to insure

that all such persons comply with the terms of this order.

       6.      All Protected Material shall be clearly labeled as such and shall be returned to the

party who originally produced the information or destroyed at the conclusion of this litigation

(including any and all appeals); provided, however, that one copy of such material and any legal

memoranda, transcripts, briefs, and work product containing protected information may be

retained for archival purposes if such materials are kept in the possession of a private litigant's
         Case 1:19-cv-01593-JEB Document 40 Filed 11/24/19 Page 5 of 10



counsel or in the possession of a governmental entity, and are not in the future disclosed contrary

to the provisions of this order.

       7.      Counsel shall endeavor to avoid revealing Protected Material in any oral

proceedings before the Court, including oral argument. If any counsel finds it necessary to refer

to Protected Material in any such oral proceeding, that counsel shall notify the Court and all other

counsel of record as soon as such necessity becomes apparent and shall propose whatever

mechanism(s) may be available and appropriate to prevent disclosure of Protected Material as a

consequence of such oral proceedings to persons other than those authorized by this order.

       8.      The Court authorizes counsel for Defendants by this Order to file under seal reports

(including in chart form) referenced in the minute order dated October 7, 2019. Any party seeking

to file other documents containing Protected Material under seal shall file a motion for leave to

file under seal. If any party files any motion, opposition, reply or any other document prior to

trial and attaches thereto or sets forth therein a record, or the relevant portion of a record that has

been designated as Protected Material pursuant to this Order, the parties shall, where the Protected

Material is not readily segregable from the filed document, file two copies of such document

(“Version One” and “Version Two”) with the Court. Version One shall redact only the specific

information designated as Protected Material pursuant to this Order and shall be filed on the public

record. Version Two shall contain no redactions and shall be filed as an attachment to a motion

for leave to file Version Two under seal. Where the Protected Material is readily segregable (such

as, for instance, a single exhibit to a motion), only the segregable document shall be filed as an

attachment to a motion for leave to file under seal as stated herein, but the remainder of the filing

shall be filed on the public record.
         Case 1:19-cv-01593-JEB Document 40 Filed 11/24/19 Page 6 of 10



       9.      Protected Material designated under this Order shall include, without limitation:

(a) all copies, extracts, and complete or partial summaries prepared from such documents, things,

or information so designated; (b) portions of deposition transcripts and exhibits to deposition

transcripts that contain, summarize, or reflect the content of any such documents, things, or

information; and (c) portions of briefs, memoranda, or any other writings filed with the Court

and exhibits thereto that contain, summarize, or reflect the content of any such documents,

things, or information. The Parties agree that information regarding the aggregated numbers for

any category of individuals contained in the chart may be excluded from this paragraph.

Moreover, a Party may make a request to the producing Party that certain material contained in

such copies, extracts, and complete or partial summaries not be treated as Protected Material.

The Parties will meet and confer in good faith within a reasonable amount of time of any such

request to resolve the request.

       10.     The receiving Party’s use of any information or documents obtained from the

producing Party subject to this Protective Order, including all information derived therefrom,

shall be restricted to use in this Litigation (subject to the applicable rules of evidence and subject

to the confidentiality of such materials being maintained) and shall not be used by anyone

subject to the terms of this agreement, for any purpose outside of this Litigation or any other

proceeding between the Parties, except as otherwise provided in this Order.

       11.     Counsel for a party, as applicable, shall promptly report any breach of the

provisions of this order to the Court and the party who produced the Protected Material that was

improperly divulged or compromised. Upon discovery of any breach, the party responsible for

any breach shall immediately take appropriate action to cure the violation and retrieve any

Protected Material that may have been disclosed to persons not covered by this order. The parties
         Case 1:19-cv-01593-JEB Document 40 Filed 11/24/19 Page 7 of 10



shall also cooperate fully in any investigation of such breach conducted by the Court. Nothing

contained in this order shall be deemed or relied upon to create any right or benefit, substantive or

procedural, for any person or entity other than the parties to the above-captioned action.

       12.     By providing any document or other information in its possession, no party waives

any privileges, objections, or protection otherwise afforded to it by law or equity. This Protective

Order is intended to provide a mechanism for handling the disclosure or production of Protected

Material to which there is no objection other than confidentiality. The protection afforded by this

Order shall in no way affect a producing Party’s right to withhold or redact documents as: (a)

privileged under the attorney-client or other privilege, (b) protected by the work product doctrine,

or (c) otherwise exempted from discovery under Rule 26 of the Federal Rules of Civil Procedure

or under any law. Additionally, this Protective Order shall not prejudice the right of a Party to: (i)

seek additional protective treatment for any information it considers to be very highly sensitive, or

otherwise exempt from disclosure, such that the protections in this Protective Order would be

insufficient, (ii) object to the designation of any document or information as Protected Material,

or (iii) seek any modification of or relief from any provision of this Protective Order, either

generally or as to any particular Protected Material, by properly noticed motion with notice to all

Parties and their respective counsel.

       13.     Pursuant to 5 U.S.C. § 552a(b)(11), the parties are hereby authorized to seek the

admission into evidence at the trial of this case any materials, or the contents thereof, that are

subject to this Protective Order, and nothing contained herein shall be construed as precluding

Plaintiffs or Defendants from introducing any such materials, or the contents thereof, into

evidence, subject to such measures as the Court may deem appropriate or necessary at that time in

order to protect the privacy of the individual(s) involved.
          Case 1:19-cv-01593-JEB Document 40 Filed 11/24/19 Page 8 of 10



         14.   Nothing contained herein shall restrict the government’s use of its records for

official business or for other purposes consistent with other applicable laws and regulations.

         15.   The restrictions set forth in this Protective Order shall not apply to documents,

things, or information that: (a) have been publicly disclosed by either Party; or (b) have been

independently obtained by the receiving party through lawful means. If the producing party

challenges the receiving party’s invocation of this provision, then the receiving party shall provide

written documentation showing the material falls within categories of non-private information

referenced in this provision. This paragraph does not purport to waive or in any other way limit

any protection that exists under law, including the Privacy Act, 5 U.S.C. § 552a, et seq.

         16.   Any specific part or parts of the restrictions imposed by this Protective Order may

be terminated at any time by an Order of the Court, and a designating party may terminate any

specific part or parts of the restrictions imposed by this Protective Order with respect to documents

or information designated by that party as Protected Material by letter to counsel for the opposing

party.

         17.   This Order is without prejudice to the rights of any party to make any objection to

discovery permitted by the Federal Rules of Civil Procedure, or by any statute or other authority,

or to the rights of any party to make evidentiary objections at trial.

         18.   Nothing in this Order may be taken or construed as a ruling or statement concerning

the admissibility of any documents or information.

         19.   This Order is without prejudice to the rights of any party to seek from the Court the

modification of this Order.

                                       Respectfully submitted,

                                       JESSIE K. LIU
Case 1:19-cv-01593-JEB Document 40 Filed 11/24/19 Page 9 of 10



                      D.C. Bar #472845
                      United States Attorney

                      DANIEL F. VAN HORN
                      D.C. Bar #924092
                      Civil Chief

                      By: _______/s/___________
                      JEREMY S. SIMON, D.C. Bar #447956
                      Assistant United States Attorney
                      555 4th Street, N.W.
                      Washington, D.C. 20530
                      (202) 252-2528
                      Jeremy.simon@usdoj.gov

                      Counsel for Defendant


                             AND


                      MELISSA CROW (D.C. Bar #453487)
                      Senior Supervising Attorney

                      ________/s/________________
                      LUZ V. LOPEZ (pro hac vice)
                      Senior Supervising Attorney
                      SOUTHERN POVERTY LAW CENTER
                      1101 17th St., NW, 7th Floor
                      Washington, DC 20036
                      Tel: (202) 355-4471
                      Melissa.Crow@splcenter.org
                      Luz.Lopez@splcenter.org

                      KATIE SCHWARTZMANN (pro hac vice)
                      BRUCE HAMILTON (pro hac vice)
                      AMERICAN CIVIL LIBERTIES UNION OF LOUISIANA
                      FOUNDATION
                      P.O. Box 56157
                      New Orleans, LA 70156
                      Tel: (504) 522-0628
                      kschwartzmann@laaclu.org
                      bhamilton@laaclu.org
                      Counsel for Plaintiffs
       Case 1:19-cv-01593-JEB Document 40 Filed 11/24/19 Page 10 of 10




It is so ORDERED by the Court this _____ day of November 2019.


                                                __________________________________
                                                United States District Judge
